PER CURIAM.
This action was brought to recover damages for personal injuries sustained *1149in being struck by a block and tackle while in use by the defendant company in the management and operation of a “show” or exhibition of divers sportsmen’s goods at Madison Square Garden. The cause of action is predicated upon the negligence of the defendant. There is no evidence in the record connecting the defendant company in any manner with the block and tackle or its operation, or with the_ accident, and consequently no proof of negligence on its part. Judgment reversed, and new trial ordered, with costs to appellant to abide the event.